IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

AMIR FATIR, C.A. No. K20M-01-015 NEP
In and for Kent County
Petitioner,
V.
BOARD OF PARDONS,
Respondent.

Submitted: February 24, 2020
Decided: April 30, 2020

ORDER

Upon consideration of the application to proceed in forma pauperis and of the
Petition for Writ of Prohibition of Petitioner Amir Fatir (hereinafter “Mr. Fatir’’),! the
Court finds as follows:

Mr. Fatir, who is incarcerated at the James T. Vaughn Correctional Center, has
filed a Petition for Writ of Prohibition, seeking an order from this Court that prohibits
Respondent the Delaware Board of Pardons (hereinafter the “Board”) from requiring
that he seek another recommendation should he wish to receive a commutation of his
life sentence in prison.? Having considered the application to proceed in forma
pauperis, the Court finds that the application should be granted. The Court will next
review the Petition pursuant to 10 Del. C. § 8803(b).

Pursuant to 10 Del. C. § 8803(b), if a complaint concerning which the Court has

granted an application to proceed in forma pauperis is deemed to be factually frivolous,

 

' Mr. Fatir was once known as Sterling Hobbs. Fatir v. Governor of State of Delaware, 2019 WL
162567, at *1 n. 1 (Del. Super. Jan. 10, 2019).
* Mr. Fatir is serving a life sentence without parole due to a 1975 conviction. Fatir v. Governor, 2019
WL 162567, at *1.

1
legally frivolous, or malicious, the Court must dismiss it.? A claim is factually
frivolous where the factual allegations are “baseless, of little or no weight, value or
importance, [or] not worthy of serious attention or trivial.”* A claim is legally frivolous

»3 A claim is malicious

where it is “based on an indisputably meritless legal theory.
when “designed to vex, injure or harass, or one which is otherwise abusive of the
judicial process or which realleges pending or previously litigated claims.” The Court
finds Mr. Fatir’s claims to be legally frivolous and malicious.

Mr. Fatir asserts, inter alia, that on December 19, 1991, the Board voted
unanimously to recommend to the Governor that Mr. Fatir’s life sentence be commuted
to life with the possibility of parole. However, according to Mr. Fatir, the Governor
never rendered a decision on the recommendation, and to date the Board has required
that if Mr. Fatir wishes to obtain a commutation of his sentence, he must “reapply for

7 Mr. Fatir did not include documentation to

another positive recommendation.”
support this allegation. According to Mr. Fatir, the Board no longer has jurisdiction
over his request for a commutation and has thereby “exceeded its authority.”

A writ of prohibition is the legal equivalent of an injunction wherein the court
issues the writ to prevent a lower tribunal possessing judicial powers from exceeding
its jurisdiction.’ A writ of prohibition is an extraordinary remedy” to be used only in

cases of great necessity’? and may only be issued if the lower tribunal’s lack of

 

310 Del. C. § 8803(b).
* Id. § 8801(4).
5 Id. § 8801(7).
6 Id. § 8801(8).
’ Fatir Pet. for Writ of Prohibition, at 3 (Dec. 24, 2019).
8 Inre Webb, 65 A.3d 617, 2013 WL 1871699, at *1 (Del. May 2, 2013) (TABLE).
° Id.
'0 Knight v. Haley, 176 A. 461, 465 (Del. 1934).
2
jurisdiction is manifest on the record!' and the petitioner has no adequate alternative
remedy at law to correct the alleged error. '”

In Fatir v. Governor of the State of Delaware, this Court reviewed Mr. Fatir’s
petition for writ of mandamus, through which he had similarly brought claims related
to the Board’s unanimous recommendation on December 19, 1991, that Mr. Fatir’s
sentence be commuted to life with the possibility of parole.'? Specifically, Mr. Fatir
claimed that he was entitled to have the Governor act on the Board’s
recommendation.'* This Court noted that Mr. Fatir was asking the Governor to act on
a pardon application that was almost thirty years old, had failed to provide
documentation to support his argument, and was seeking an action that was
discretionary, and concluded that Mr. Fatir’s petition was legally frivolous.

In this case, Mr. Fatir seeks a writ of prohibition directed to the Board, not a writ
of mandamus directed to the Governor. However, as in Fatir, he has failed to provide
documentation to support his claims, including his contention that the Board is
requiring him to obtain a new recommendation. In Matter of Fatir,'® the Delaware
Supreme Court denied Mr. Fatir’s petition to that Court for a writ of prohibition to the
Board!” because the Supreme Court’s original jurisdiction allows the issuance of writs

of prohibition only to inferior courts and to judges of those courts.'®? The Superior

 

'' In re Webb, 2013 WL 1871699, at *1.
'2 In re Dennison, 892 A.2d 1083, 2006 WL 197164, at *1 (Del. Jan. 24, 2006) (TABLE).
'3 Fatir, 2019 WL 162567, at *1.
'4 Td. at *2.
1S Td.
'© Matter of Fatir, 223 A.3d 95, 2019 WL 6271180 (Del. Nov. 22, 2019) (TABLE).
'7 In Matter of Fatir, as here, Mr. Fatir alleged that the Board had exceeded its authority “by requiring
him to reapply for another positive recommendation.” Jd. at *1.
'8 Td. (citing Del. Const. art. TV. § 11(5) (“To issue writs of prohibition, quo warranto, certiorari and
mandamus to the Superior Court, and the Court of Chancery; or any of the Judges of the said courts
and also to any inferior court or courts established or to be established by law and to any of the Judges
thereof and to issue all orders, rules and processes proper to give effect to the same.’’)).

3
Court’s original jurisdiction is not explicitly limited in that way.!? However, in dicta,
the Supreme Court implied that, even if it possessed jurisdiction to issue a writ of
prohibition to the Board, Mr. Fatir’s petition would have failed because he had not
shown “a clear entitlement to the relief sought.””” Here, Mr. Fatir has likewise failed
to demonstrate a clear entitlement to the extraordinary remedy he seeks, and therefore
his petition is legally frivolous.

In addition, Mr. Fatir’s complaint is malicious because it is “designed to vex,
injure or harass”; it is “abusive of the judicial process”; and it “realleges pending or
previously litigated claims.”?! Mr. Fatir’s complaint is yet another frivolous suit that
consumes the Court’s time and diminishes its resources, and would threaten to harass
the Board were it permitted to continue.”” Moreover, Mr. Fatir’s complaint realleges
previously litigated claims because it contains essentially the same allegations as those

previously considered, and rejected, by this Court and by the Supreme Court.”

 

'9 See Del. Const. art. IV. § 7 (“In all criminal prosecutions, the accused hath a right to be heard by
himself or herself and his or her counsel, to be plainly and fully informed of the nature and cause of
the accusation against him or her, to meet the witnesses in their examination face to face, to have
compulsory process in due time, on application by himself or herself, his or her friends or counsel,
for obtaining witnesses in his or her favor, and a speedy and public trial by an impartial jury; he or
she shall not be compelled to give evidence against himself or herself, nor shall he or she be deprived
of life, liberty or property, unless by the judgment of his or her peers or by the law of the land.”).
°° Matter of Fatir, 2019 WL 6271180, at *1 n. 4 (citing In re Witrock, 649 A.2d 1053, 1054 (Del.
1994) (‘When this Court's original jurisdiction to issue an extraordinary writ is invoked, the burden
is upon the petitioner to demonstrate a clear entitlement to that relief.”)).
*1 10 Del. C. § 8801(8). Although in the present case Mr. Fatir seeks a writ of prohibition in this
Court, whereas in the other cited actions he had sought a writ of mandamus in this Court and a writ
of prohibition in the Supreme Court, this Court nonetheless finds that Mr. Fatir has simply realleged
his previous claims. Indeed, “{a] defendant is not entitled to have a court examine an issue that has
been previously resolved simply because the claim is refined or restated.” Sanders v. State, 115 A.3d
1215, 2015 WL 3766447, at *2 (Del. June 12, 2015) (internal quotations omitted). Here, Mr. Fatir
appears to be trying a new method in his nearly thirty-year-old efforts to obtain a commutation. See
also Fatir v. Niedzielski, 2010 WL 4688589 (Del. Ch. Nov. 17, 2010) (dismissing Mr. Fatir’s
complaint seeking, inter alia, order that Mr. Fatir’s request for sentence commutation be granted).
°? See Fatir, 2019 WL 162567, at *2 (“[Mr. Fatir’s] claim has no legal merit and is therefore legally
frivolous.”).
23 Id.; Matter of Fatir, 2019 WL 6271180, at *1 n. 4; Fatir, 2010 WL 4688589.

4
CONCLUSION

For the foregoing reasons, Mr. Fatir’s Petition for Writ of Prohibition is
DISMISSED with prejudice, and service of process shall not issue.

Pursuant to 10 Del. C. § 8803(e), Mr. Fatir is enjoined from filing future claims
without leave of this Court, and any future requests to file claims must be accompanied
by an affidavit certifying that:

(1) The claims sought to be litigated have never been raised or disposed

of before in any court;

(2) The facts alleged are true and correct;

(3) The affiant has made a diligent and good faith effort to determine what

relevant case law controls the legal issues raised;

(4) The affiant has no reason to believe the claims are foreclosed by

controlling law; and

(5) The affiant understands that the affidavit is made under penalty of

 

perjury.74
IT IS SO ORDERED.
/s/ Noel Eason Primos
Judge
NEP/wjs

Via File & ServeXpress
oc: Prothonotary

Counsel of Record
file

 

24 10 Del. C. § 8803(e).